DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species A: Drawn to a liquid header as shown in figure 6. 
Species B: Drawn to a liquid header as shown in figure 29. 
Species C: Drawn to a liquid header as shown in figure 30. 
Species D: Drawn to a liquid header as shown in figure 36. 
Species E: Drawn to a liquid header as shown in figure 46. 

In addition to the aforementioned election between Species A-E, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species A1: Drawn to an outdoor heat exchanger as shown in figure 2. 
Species B1: Drawn to an outdoor heat exchanger as shown in figure 31. 

In addition to the aforementioned election between Species A-E and Species A1-B1, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species A2: Drawn to a first liquid-side member as shown in figure 9. 
Species B2: Drawn to a first liquid-side member as shown in figure 39. 

In addition to the aforementioned election between Species A-E, Species A1-B1 and Species A2-B2, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species A3: Drawn to a second liquid-side member as shown in figure 10. 
Species B3: Drawn to a second liquid-side member as shown in figure 40. 

In addition to the aforementioned election between Species A-E, Species A1-B1, Species A2-B2 and Species A3-B3, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species A4: Drawn to a third liquid-side member as shown in figure 11. 
Species B4: Drawn to a third liquid-side member as shown in figure 24. 
Species C4: Drawn to a third liquid-side member as shown in figure 41. 

In addition to the aforementioned election between Species A-E, Species A1-B1, Species A2-B2, Species A3-B3 and Species A4-C4, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species A5: Drawn to a fourth liquid-side member as shown in figure 12. 
Species B5: Drawn to a fourth liquid-side member as shown in figure 15. 
Species C5: Drawn to a fourth liquid-side member as shown in figure 17. 
Species D5: Drawn to a fourth liquid-side member as shown in figure 19. 
Species E5: Drawn to a fourth liquid-side member as shown in figure 21. 
Species F5: Drawn to a fourth liquid-side member as shown in figure 25. 
Species G5: Drawn to a fourth liquid-side member as shown in figure 42. 

In addition to the aforementioned election between Species A-E, Species A1-B1, Species A2-B2, Species A3-B3, Species A4-C4 and Species A5-G5, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species A6: Drawn to a fifth liquid-side member as shown in figure 13. 
Species B6: Drawn to a fifth liquid-side member as shown in figure 16. 
Species C6: Drawn to a fifth liquid-side member as shown in figure 18. 
Species D6: Drawn to a fifth liquid-side member as shown in figure 20. 
Species E6: Drawn to a fifth liquid-side member as shown in figure 22. 
Species F6: Drawn to a fifth liquid-side member as shown in figure 26. 
Species G6: Drawn to a fifth liquid-side member as shown in figure 28. 
Species H6: Drawn to a fifth liquid-side member as shown in figure 43. 

In addition to the aforementioned election between Species A-E, Species A1-B1, Species A2-B2, Species A3-B3, Species A4-C4, Species A5-G5 and Species A6-H6, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species A7: Drawn to a sixth liquid-side member as shown in figure 14. 
Species B7: Drawn to a sixth liquid-side member as shown in figure 23. 
Species C7: Drawn to a sixth liquid-side member as shown in figure 27. 
Species D7: Drawn to a sixth liquid-side member as shown in figure 44. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No claims are generic.
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Further, the numerous species contained within the application demonstrate a search burden due to the time and effort required to apply prior art to all of the species listed, as prior art to one species may not be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763